Citation Nr: 1205107	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicides.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to July 1968, and from October 1990 to May 1991.  Service in Vietnam during the Vietnam War, and in Southwest Asia during the Persian Gulf War is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October 2005 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which respectively denied the Veteran's service-connection claims for hypertension and for coronary artery disease.  The Veteran timely disagreed with the RO's  determinations, and perfected an appeal as to both issues.  

The veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Atlanta RO in September 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Remanded issues

In a recent February 2011 rating decision, the RO denied the Veteran's service-connection claims for a sleep disorder and for a right shoulder injury.  The Veteran filed a timely Notice of Disagreement with both of these determinations in March 2011.  The RO has not yet issued a statement of the case (SOC) addressing these claims.  

Accordingly, the issues of entitlement to service connection for both a sleep disorder and a right shoulder disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., and are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam during the Vietnam War. 

2.  The Veteran has a current diagnosis of coronary artery disease. 

3.  The Veteran filed his service-connection claim for coronary artery disease in July 2007.

4.  The evidence of record supports a finding that the Veteran's hypertension is related to his active duty military service.


CONCLUSIONS OF LAW

1.  The Veteran's coronary artery disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's hypertension had its onset in the Veteran's active military service.  38 U.S.C.A.    §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's hypertension and coronary artery disease were sent to the Veteran in August 2005 and September 2007.  The Board need not discuss in detail the sufficiency of these letters in light of the fact that the Board is granting both of the Veteran's service-connection claims on a direct basis.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.  Similarly, any failure on the part of the agency of original jurisdiction (AOJ) to comply with the Board's prior remand instructions is also rendered moot by the Board's grant of the benefits sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced September 2007 VCAA letter.  As discussed in detail below, the Board is granting the Veteran's service-connection claims.  It is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

For the sake of economy, the Board will address both of the Veteran's service-connection claims in a common discussion immediately below.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302   (1999).

For certain chronic disorders, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  

During the pendency of the Veteran's appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina]."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202  (August 31, 2010).  Id.  The Veteran's claim was indeed pending before VA on that date. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran asserts that his hypertension disability had its onset upon his return from service in Saudi Arabia during the Persian Gulf War in 1991.  He also contends that his coronary artery disease is related to his presumed exposure to herbicides during his service in Vietnam during the Vietnam War.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is undisputed that the Veteran currently has both hypertension and coronary artery disease.  Recent treatment reports dated in January 2010 specifically note an ongoing history of both disorders.  See, e.g., the Veteran's January 27, 2010 private treatment report of Dr. R.H. & Dr. B.H.  Notably, the Veteran underwent cardiothoracic surgery in July 2004.  Hickson element (1) is accordingly satisfied as to both issues.

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records do not include documentation of any hypertension diagnosis or coronary artery disease.  Notably however, the Veteran's DD-214 does show that he served in the Republic of Vietnam during the Vietnam era.  It is therefore presumed that the Veteran was exposed to herbicides such as Agent Orange while in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R.       §§ 3.307(a)(6)(iii), 3.313(a) (2011).  Therefore, the second Hickson element has arguably been met with respect to in-service injury as to both issues.

With respect to crucial Hickson element (3), nexus or relationship, the Board notes that under the revised version of 38 C.F.R. § 3.309(e), described above, the Secretary has placed ischemic heart disease on the presumptive list to the list of diseases associated with herbicide exposure.  See 75 Fed. Reg. 53,202  (Aug. 31, 2010).  Arteriosclerotic heart disease is used as a narrower synonym of ischemic heart disease.  Dorland's Illustrated Medical Dictionary 528 (30th ed. 2003). Coronary artery disease is atherosclerosis of the coronary arteries.  Id., at 531.  Thus, coronary artery disease is encompassed within the condition listed on the presumptive list.   See 38 C.F.R. § 3.309(e) [which specifically includes "atherosclerotic cardiovascular disease including coronary artery disease" as a form of ischemic heart disease presumed to be associated with herbicide exposure].  

As the Veteran's medical records show abundant evidence of coronary artery disease, the Board finds that the facts surrounding the Veteran's cardiovascular disability fall squarely within the presumption of service connection.  He served in Vietnam, is presumed to have been exposed to herbicides while there, and has been diagnosed with coronary artery disease.  Based on this evidentiary posture, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

With respect to the Veteran's hypertension, there is no medical opinion of record linking his hypertension to herbicide exposure or ruling out any such connection.  Ordinarily, under these circumstances, the Board would remand the Veteran's claim so that a VA opinion as to etiology could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for hypertension may be granted based on evidence demonstrating a continuity of symptomatology dating from the Veteran's most recent period of active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b), referenced above.

The Veteran asserts that he started having high blood pressure upon his return from service in Saudi Arabia in 1991, and that he was told he had hypertension at that time.  The Veteran's service treatment records however do not include a diagnosis of hypertension in 1991, or within the one year presumptive period following separation from service from May 1991 to May 1992.  See 38 C.F.R. § 3.309(a).  Indeed, the first documented diagnosis of hypertension is noted in an August 1992 National Guard treatment report.  See the Veteran's August 30, 1992 Chronological Record of Medical Care.  

The Board nevertheless finds that service connection is in fact warranted for hypertension in this case based on lay and medical evidence of record demonstrating that a continuity of symptomatology exists dating from 1991 to the present day, per the provisions of 38 C.F.R. § 3.303(b).   

Concerning the lay evidence of record, the Veteran has stipulated that he was told by an evacuation unit upon return from Saudi Arabia in 1991 that he had high blood pressure, and that he was put on hypertension medication sometime in 1991 or 1992.  See the Veteran's statements on a June 2, 2009 VA Form 9.  His wife has also testified that the Veteran's hypertension had its onset in 1991 when the Veteran returned from service in the Persian Gulf to Fort Stewart, Georgia.  See the Veteran's wife's August 28, 2005 statement, page 1.  Both the Veteran and his wife are competent to discuss at what point in time medical professionals first noted the onset of high blood pressure symptomatology.  

The objective medical evidence of record confirms the presence of rising blood pressure levels and the development of hypertension during and shortly after service.  Indeed, the Veteran's medical screening summary upon re-entrance into active duty in 1990 demonstrates normal blood pressure at 100/64.  See the Veteran's Cardiovascular Risk Screening Program Summary, dated July 17, 1989.  Pertinently however, the Veteran's April 1991 separation examination notes elevated blood pressure levels at 131/82.  The above-referenced August 30, 1992 treatment report notes a blood pressure reading of 154/100, and specifies that the Veteran had a history of hypertension "2 years ago [with] no treatment."  Additionally, a Persian Gulf War exam dated in May 1995 notes the presence of high blood pressure "the day he got back from Saudi - 1991.  Not treated until 11/94."  Another May 1995 note indicates that the Veteran had hypertension "since in Saudi."  See the Veteran's May 9, 1995 and May 10, 1995 Persian Gulf examination records. 

The Veteran and his spouse have consistently asserted that they were told by medical professionals that the Veteran's hypertension had its onset during active duty military service, and that such has continued since service.  The Board finds these assertions both competent and credible in light of the objective medical evidence of record discussed above demonstrating an in-service rise in blood pressure levels,  a diagnosis of hypertension one year and two months following separation from service, the designation of an in-service onset date for hypertension in multiple post-service medical records, and an ongoing history of treatment for hypertension from that point to the present day. 

Thus, resolving all doubt in the Veteran's favor, the Board concludes that Hickson element (3), nexus or relationship, is satisfied based on a showing of continuity of 
symptoms since service.  Accordingly, a grant of service connection for hypertension is warranted, and the benefit sought on appeal is allowed.


ORDER

Service connection for coronary artery disease is granted.

Service connection for hypertension is granted.







	(CONTINUED ON NEXT PAGE)
REMAND

As discussed in the Introduction above, the RO denied the Veteran's service-connection claims for a sleep disorder and a right shoulder injury in a February 2011 rating decision.  The Veteran filed a timely Notice of Disagreement with both of these determinations in March 2011.  A review of the record [to include the Veteran's physical claims folder and his electronic Virtual VA file] fails to demonstrate that a SOC pertaining to these two issues has been issued by the RO. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this issues of entitlement to service connection for a sleep disorder and for a right shoulder disability are remanded so that the agency of original jurisdiction (AOJ) may issue a SOC.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

VBA should issue a Statement of the Case (SOC) to the Veteran in response to his March 2011 Notice of Disagreement.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning his claims.  38 C.F.R.     § 20.302(b) (2011).   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


